Citation Nr: 1451249	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1970 and October 1972 to October 1976, including combat with the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before at a hearing at the RO in July 2013; a hearing transcript is of record in the Virtual VA processing system.


FINDING OF FACT

The Veteran's tinnitus had its onset during combat service and continued since then.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has reported experiencing bilateral tinnitus or ringing in the ears since exposure to hazardous noise during combat service in Vietnam, or since approximately 1970, without appropriate hearing protection.  He received a Purple Heart and Combat Infantry Badge, as shown on his DD Form 214.  These establish service in combat with the enemy and are consistent with hazardous noise exposure; therefore, the Veteran's lay testimony is sufficient to establish the in-service injury.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  Although there is no documentation of tinnitus complaints in the Veteran's service records, he has reported that he was told nothing could be done whenever he mentioned his symptoms to service providers.  See, e.g., July 2013 statement.  Moreover, the Veteran's complaints may not have been recorded while serving in Vietnam due to the circumstances of combat.

The Veteran is competent to diagnose tinnitus, as this is readily observable by laypersons, as well as to report symptoms of tinnitus since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran also had frequent noise exposure in his post-service employment, and a December 2008 audiogram noted steady noise exposure and complaints of tinnitus.  Nevertheless, there was no indication as to the onset of his tinnitus at that time.  Further, the Veteran has consistently reported that he had tinnitus prior to that time and continuously since his combat service in Vietnam.  See, e.g., September 2010 VA examination; July 2013 hearing transcript. 

The September 2010 VA examiner noted the Veteran's report of onset of tinnitus in 1970, as well as in-service and post-service noise exposure, and concluded that she could not offer an opinion regarding any link between the current tinnitus and service without resorting to mere speculation.  Given the Veteran's consistent reports of symptoms since service, however,  reasonable doubt is resolved in his favor, and the criteria for service connection are met.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


